SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

468
KA 12-01732
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

MICHAEL A. DOBLINGER, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered August 16, 2012. The judgment
convicted defendant, upon his plea of guilty, of criminal possession
of stolen property in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: In each of these three appeals, defendant appeals
from a judgment convicting him upon his plea of guilty of criminal
possession of stolen property in the fourth degree (Penal Law § 165.45
[1], [5]). Although we agree with defendant that his waiver of the
right to appeal does not encompass his challenge to the severity of
the sentences imposed inasmuch as there is no indication in the record
of the plea allocution that defendant was waiving his right to appeal
the severity of the sentences (see People v Maracle, 19 NY3d 925, 928;
People v Pimentel, 108 AD3d 861, 862, lv denied 21 NY3d 1076), we
nevertheless conclude that the sentences are not unduly harsh or
severe.




Entered:   May 2, 2014                             Frances E. Cafarell
                                                   Clerk of the Court